DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46a2” has been used to designate both “locking claw portion” (page 19, lines 34-35, etc.; Figs. 12-14 and 18-20) and “an attachment part” (page 32, line 10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A2 (Figs. 17 and 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 7 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imoto et al. (US Pat. No. 9,110,428 B2)
Regarding claim 1, Imoto et al. discloses a wiring holder, comprising: a first member 2a (back face side of an apparatus body 2; column 7, lines 34-43); and a second member (a lid) 40 attached to the first member 2a (Figs. 6 and 7), the first member 2a and the second member 40 being configured to hold an electric wire (electric cable) 50, at least one of the first member 2a and the second member 40 including a connector cover portion 40 configured to cover a connector 61a, 61b at one end of the electric wire 50 (column 9, lines 1-12 and Fig. 7).
Regarding claim 2, Imoto et al. discloses wherein the first member 2a and the second member 40 include the connector cover portion 40 (Fig. 7) and another connector cover portion 2a (Figs. 2, 5 and 6), respectively, configured to cover four sides of the connector 61a, 61b (Fig. 6).
Regarding claim 3, Imoto et al. discloses wherein the first member 2a and the second member 40 constitute a wiring holding portion (via an attachment member) 41 configured to hold the electric wire 50, and wherein at least one of the first member 2a and the second member 40 includes a wire cover part 40 configured to cover the electric wire 50 from the connector 61a, 61b to the wiring holding portion 41 (Figs. 6 and 7).
Regarding claim 7, Imoto et al. discloses wherein the first member 2a and the second member 40 constitute a wiring holding portion configured to hold the electric wire 50 (Figs. 6 
Regarding claim 12, Imoto et al. discloses wherein the first member 2a is a component holding member configured to hold an electrical component (a circuit board) 60 to which the connector 61a, 61b is connected, and wherein the component holding member includes a facing portion (the surface having the circuit board 60) facing the electrical component 60 and is attached with a grounding member (a grounding screw) 38 that is electrically grounded (column 9, lines 13-16 and Fig. 5).
Regarding claim 13, Imoto et al. discloses wherein the first member 2a is a component holding member configured to hold an electrical component 60 to which the connector 61a, 61b is connected, and wherein the component holding member includes a component cover portion (the portion holding the circuit board 60) configured to cover (from the back side) the electrical component 60 (Figs. 5 and 6)
Regarding claim 14, Imoto et al. discloses an image forming apparatus 1 (Fig. 1), comprising: an electric component (circuit board) 60; an electric wire 50; a connector 51a, 51b disposed at one end of the electric wire 50 and connected to the electric component 60; and the wiring holder according to claim 1 configured to hold the electric wire 50 (Figs. 3, 6 and 7).

Allowable Subject Matter
Claims 4-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujita et al. (US Pat. Pub. No. US 2018/0024480 A1) discloses an image forming apparatus comprising a wiring holder, the wiring holder comprising: a first member; a second member attached to the first member; the first member and the second member being configured to hold an electric wire, at least one of the first member and the second member including a connector cover portion configured to cover a connector at one end of the electric wire; and at least one of the first member and the second member including a wire cover part.
Murata (US Pat. Pub. No. US 2020/0363765 A1) discloses an image forming apparatus comprising a wiring holder including an electric wire cover part.
Kuroki (US Pat. Pub. No. US 2020/0409301 A1) discloses an image forming apparatus comprising a wiring holder including a first member and a second member attached to the first member.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 18, 2021